                       IN THE UNITED STATES DISTRICT COURT               f S upj ni iKId i IHXA8
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION                                OCT 1 6 2019
UNITED STATES OF AMERICA                             §                  BY
                                                                        DEPUTY
                                                     §
v.                                                   §         No. 6:19-CR-
                                                     §         JUDGE l L i
PAMELA SUE HANNAN (01)                               §
PAMELA SUE JENNINGS (02)                             §         UNDER SEAL

                                           INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                         General Allegations

         At all times relevant to this Indictment:

         Defendants

         1. Pamela Sue Hannan resided in or around Sherman, Texas, within the

Eastern District of Texas.


         2. Pamela Sue Jennings resided in or around Houston, Texas, within the

Southern District of Texas.

         Financial Institutions

         3. Farmers State Bank was a financial institution, as defined by Title 18,

United States Code, Section 20. It was based in Center, Texas, within the Eastern

District of Texas.

         4. Amegy Bank was a financial institution, as defined by Title 18, United

States Code, Section 20. It was based in Houston, Texas, within the Southern District of

Texas.




Indictment - Page 1
        5. JPMorgan Chase Bank, N.A. (JPMorgan Chase), was a financial

institution, as defined by Title 18, United States Code, Section 20. It was based in New

York, New York, within the Southern District of New York.

        6. Wells Fargo Bank, N.A. (Wells Fargo), was a financial institution, as

defined by Title 18, United States Code, Section 20. It was based in Sioux Falls, South

Dakota, within the District of South Dakota.

        7. BTH Bank, N.A. (BTH), was a “financial institution,” as defined by Title

18, United States Code, Section 20. It was based in Quitman, Texas, within the Eastern

District of Texas.

        8. Integrity Bank, SSB (Integrity), was a “financial institution,” as defined by

Title 18, United States Code, Section 20. It was based in Houston, Texas, within the

Southe District of Texas.

        9. Branch Banking and Trust Corporation (BB&T) was a “financial

institution,” as defined by Title 18, United States Code, Section 20. It was based in

Winston-Salem, North Carolina, within the Middle District of North Carolina.

        10. Hanmi Bank was a “financial institution,” as defined by Title 18, United

States Code, Section 20. It was based in Los Angeles, California, within the Central

District of California.

        11. Capital One, N.A. (Capital One), was a “financial institution,” as defined

by Title 18, United States Code, Section 20. It was based in McLean, Virginia, within

the Eastern District of Virginia.




Indictment - Page 2
        Terminology

        12. Romance scams target persons looking for romantic partners or friendship


on dating websites and other social media platforms. The scammers may create profiles

using fictitious or fake names, locations, images, and personas, allowing the scammers to


cultivate relationships with prospective romance scam victims. Victims may be

convinced to provide money or gifts to the scammers or may be asked to conduct

financial transactions on behalf of the scammers.


                                         COUNT 1

                                                         Violation: 18U.S.C. § 1956(h)
                                                         (Conspiracy to Commit Money
                                                         Laundering)

        1. The General Allegations section of this indictment is realleged and

incorporated by reference as though folly set forth herein.

        2. From in or about February 2016, and continuing through in or about

February 2019, the exact dates being unknown to the Grand Jury, in the Easte District

of Texas, and elsewhere, the defendants, Pamela Sue Hannan and Pamela Sue


Jennings, along with others, both known and unknown to the Grand Jury, did knowingly

combine, conspire, and agree with each other and with other persons known and

unknown to the Grand Jury to commit offenses against the United States in violation of

18 U.S.C. §§ 1956 and 1957, that is:

                a. to knowingly conduct and attempt to conduct financial transactions

                      affecting interstate commerce and foreign commerce, which


                      transactions involved the proceeds of specified unlawful activity,


Indictment - Page 3
                      that is, wire fraud, a violation of 18 U.S.C. § 1343; mail fraud, a

                      violation of 18 U.S.C. § 1341; and bank fraud, a violation of 18

                      U.S.C. § 1344(2), knowing that the transactions were designed in

                      whole and in part to conceal and disguise the nature, location,

                      source, ownership, and control of the proceeds of specified unlawful

                      activity, and that while conducting and attempting to conduct such

                      financial transactions, knew that the property involved in the

                      financial transactions represented the proceeds of some form of


                      unlawful activity, in violation of 18 U.S.C. § 1956(a)(l)(B)(i);

                b. to knowingly transport, transmit, and transfer, and attempt to


                      transport, transmit, and transfer funds from a place in the United

                      States to a place outside the United States, knowing that the funds

                      involved in the financial transactions represented the proceeds of

                      some form of unlawful activity and knowing that such transportation

                      was designed in whole or in part to conceal and disguise the nature,

                      location, source, ownership, and control of the proceeds of specified


                      unlawful activity, that is, wire fraud, a violation of 18 U.S.C. § 1343;

                      mail fraud, a violation of 18 U.S.C. § 1341; and bank fraud, a

                      violation of 18 U.S.C. § 1344(2), in violation of 18 U.S.C.

                      § 1956(a)(2)(B)(i); and
                c. to knowingly engage and attempt to engage, in monetary

                      transactions by, through, and to a financial institution, affecting

Indictment - Pa e 4
                      interstate and foreign commerce, in criminally derived property of a

                      value greater than $10,000, and such property having been derived

                      from a specified unlawful activity, that is, wire fraud, a violation of

                      18 U.S.C. § 1343; mail fraud, a violation of 18 U.S.C. § 1341; and

                      bank fraud, a violation of 18 U.S.C. § 1344(2), in violation of 18

                      U.S.C. § 1957.


                                Purpose of the Conspiracy

        3. It was the purpose of the conspiracy for the defendants and their co¬

conspirators to unlawfully and unjustly enrich themselves by obtaining fraud proceeds

from victims.


                         Manner and Means of the Conspiracy


        The manner and means by which the defendants and their co-conspirators sought

to accomplish the objects and purpose of the conspiracy included, among others, the

following:

        4. To achieve the goals of the conspiracy, the defendants and their co¬

conspirators would identify bank accounts into which they would fraudulently induce a

victim to deposit funds from a romance scam or other fraudulent scheme.


        5. The defendants and their co-conspirators (i) selected bank accounts that had

previously been opened in order to receive fraudulently-obtained funds, which could

receive the fraudulently-obtained funds; (ii) requested that a co-conspirator provide the

account information for a bank account, which could receive the fraudulently-obtained

funds; or (iii) caused a bank account or money service account to be opened, which could

Indictment - Page 5
receive the fraudulently-obtained funds.

                a. For a bank account that was to be opened, the defendants would


open or cause to be opened a bank account, which would be accomplished through use of

false or fraudulent pretenses, representations, and promises, and concealment of material

facts.


                b. For a bank account opened in a business name, the defendants would

file, or would cause to be filed, false and fraudulent documents in county government

offices.


         6. The defendants would send their co-conspirators account information for


the bank accounts that could be used to receive fraudulently-obtained funds. For such

accounts, the defendants would, at a minimum, send the account numbers and the routing


numbers.


         7. The defendants would come to an agreement with their co-conspirators


regarding the percentage of fraudulently-obtained funds that the defendants would

receive for their receiving and laundering services.


         8. The defendants or their coconspirators, would, through false or fraudulent

pretenses, representations, and promises, and concealment of material facts, persuade a

victim to deposit, wire, or transfer funds into a bank account or to mail funds to a

designated address.

         9. The defendants and their co-conspirators would also make false and

fraudulent statements, representations, and promises, and conceal material facts, in order

to avoid discovery of the fraudulent nature of the deposit, wire, or transfer.


Indictment - Pa e 6
        10. The defendants and their co-conspirators would withdraw, and attempt to

withdraw, the fraudulently-obtained funds from a bank account, including through cash

withdrawals, wire transfers, teller transfers, check cashing, and deposits into other-


accounts used by or under the control of defendants and other co-conspirators before the

victims became aware of the fraudulent nature of the transactions, so as to obtain the


money and so as to conceal and disguise the nature, location, source, ownership, and

control of the proceeds.


        11. When a bank would question the source of the funds or nature of a

transaction, the defendants would lie and make material omissions about their ownership

of and entitlement to the funds, or the source of the funds, so as to obtain the money and

so as to avoid detection and conceal the fact that the funds were fraudulently obtained

from a victim.


                                        Overt Acts

        In furtherance of the conspiracy and to achieve its objects and purpose, the

following overt acts, among others, were committed in the Eastern District of Texas and

elsewhere:


        12. On or about February 26, 2016, a co-conspirator caused victim P.M. to wire

$32,300 from her Farmers State Bank account to Pamela Sue Jennings s Amegy Bank

account held in the name of her company, Continental Cosmetics.


        13. On or about February 29, 2016, Pamela Sue Jennings received $32,300

from victim P.M.


        14. On the same day, Pamela Sue Jennings received $6,300 from victim P.O.

Indictment - Page 7
       15. On or about March 1, 2016, Pamela Sue Jennings wired $39,000 to a co¬

conspirator s foreign bank account.

       16. On or about March 25, 2016, a co-conspirator caused victim P.M. to wire


$200,000 from her BTH account to Pamela Sue Jennin s s Amegy Bank account held in

the name of her company, Continental Cosmetics.

       17. On or about March 30, 2016, Pamela Sue Jennings wired $70,000 to a co¬

conspirator’s foreign bank account.

        18. On or about April 1, 2016, Pamela Sue Jennings wired $80,000 to a co¬

conspirator’s foreign bank account.

        19. On or about April 4, 2016, Pamela Sue Jennings wired $45,000 to a co¬

conspirator’s foreign bank account.

       20. On or about June 1, 2016, a co-conspirator attempted to persuade victim


P.M. to wire $125,000 from her BTH account to Pamela Sue Hannan s JPMorgan

Chase account held in the name of her company, H & B Fashions.

       21. On or about June 6, 2016, a co-conspirator caused victim P.M. to wire

$125,000 from her BTH account to Pamela Sue Hannan’s JPMorgan Chase account

held in the name of her company, H & B Fashions.

       22. On or about June 7, 2016, Pamela Sue Hannan wired $42,000 to a co¬

conspirator’s foreign bank account.

       23. On the same day, Pamela Sue Hannan withdrew a $40,000 cashier’s

check from her JPMorgan Chase account.




Indictment - Page 8
        24. On or about June 8, 2016, Pamela Sue Hannan deposited the $40,000

cashier s check into a Wells Fargo account held in her name.

        25. On or about June 10, 2016, Pamela Sue Hannan wired $41,000 to a co¬

conspirator’s foreign bank account.


        26. On or about June 20, 2016, Pamela Sue Hannan wired $36,500 to a co¬

conspirator’s foreign bank account.


        27. On or about July 14, 2016, a co-conspirator caused victim P.M. to wire

$65,000 from her BTH account to Pamela Sue Jennings s BB&T account held in the

name of her company, Continental Cosmetics.


        28. On or about July 19, 2016, Pamela Sue Jennings wired $30,000 to a co¬

conspirator’s foreign bank account.


        29. On or about July 20, 2016, Pamela Sue Jennings wired $30,000 to a co¬

conspirator’s foreign bank account.


        30. In August 2016, Pamela Sue Jennings made false and fraudulent

representations to BB&T to avoid detection and conceal the fact that the funds were

fraudulently obtained from a victim.

        31. On or about December 14, 2016, a co-conspirator caused victim P.M. to

wire $65,000 from her BTH account to Pamela Sue Hannan s BB&T account held in

the name of her company, JH Mineral Surveying.

        32. On or about December 19, 2016, Pamela Sue Hannan wired $48,600 to

co-conspirator’s foreign bank account.




Indictment - Page 9
        33. On the same day, Pamela Sue Hannan wired $58,600 to a co-conspirator s


foreign bank account.


        34. On or about February 8, 2017, Pamela Sue Jennings provided a false and

fraudulent invoice to Hanmi Bank to avoid detection and conceal the fact that the funds

were fraudulently obtained from a victim.

        35. On or about May 21, 2018, a co-conspirator caused victim P.M. to mail a

$50,000 cashier’s check to Pamela Sue Hannan.


        36. On or about May 24, 2018, a co-conspirator caused victim P.M. to mail a

$50,000 cashier’s check to Pamela Sue Hannan.

        37. On or about August 8, 2018, a co-conspirator caused victim P.M. to mail a

$100,000 cashier’s check to Pamela Sue Hannan.

        38. On or about August 9, 2018, Pamela Sue Hannan deposited the cashier’s

check into her Capital One account.

       All in violation of 18 U.S.C. § 1956(h).




Indictment - Pa e 10
             NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                                Pursuant to 18 U.S.C. $ 982fa (T

       1. The allegations contained in Count 1 are realleged and incorporated by

reference as though fully set forth herein for the purpose of alleging forfeiture to the

United States of America of certain property in which the defendants have an interest.

       2. Upon conviction of any violation of 18 U.S.C. §§ 1956 or 1957, the

defendants, Pamela Sue Hannan and Pamela Sue Jennings shall forfeit to the United

States any property, real or personal, involved in such offense, or any property traceable


to such property, pursuant to 18 U.S.C. § 982(a)(1).

       3. The property which is subject to forfeiture, includes but is not limited to the

following:

                     Cash Proceeds

                     A sum of money equal to $882,000.00 in United States currency,
                     and all interest and proceeds traceable thereto, representing the
                     proceeds of the offense.


       4. Pursuant to 21 U.S.C. § 853(p), as incorporated by reference by 18 U.S.C. §

982(b), if any of the forfeitable property, or any portion thereof, as a result of any act or

omission of the defendants:

              a. Cannot be located upon the exercise of due diligence;

              b. Has been transferred, or sold to, or deposited with a third party;

              c. Has been placed beyond the jurisdiction of the Court;

              d. Has been substantially diminished in value; or




Indictment-Page 11
                e. Has been commingled with other property which cannot be subdivided

                       without difficulty;

it is the intent of the United States to seek the forfeiture of other property of the

defendants up to the value of the above-described forfeitable properties, including, but

not limited to, any identifiable property in the name of Pamela Sue Hannan and Pamela

Sue Jennings.

        5. By virtue of the commission of the offenses alleged in this indictment, any

and all interest the defendants have in the above-described property is vested in the

United States and hereby forfeited to the United States pursuant to 18 U.S.C. § 982(a)(1).

        All pursuant to 18 U.S.C. § 982(a)(1) and the procedures set forth at 21 U.S.C. §

853, as made applicable through 18 U.S.C. § 982(b)(1).

                                                       A TRUE BILL



                                                       GRAND JURY FOREPERSON

                                                              i f // / / / f f
                                                                      _
                                                       Date



JOSEPH D. BROWN
UNITED STATES ATTORNEY


NATHANIEL C. KUMMERFELD
ASSISTANT UNITED STATES ATTORNEY




Indictment - Page 12
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

UNITED STATES OF AMERICA §
                                                 §
v.                               §                             No. 6:19-CR-
                                                 §             JUDGE
PAMELA SUE HANNAN (01) §
PAMELA SUE JENNINGS (02) §

                                NOTICE OF PENALTY

                                        COUNT 1

VIOLATION:                  Title 18, United States Code § 1956(h)
                            Conspiracy to Commit Money Laundering

PENALTY:                    Imprisonment of not more than twenty (20) years; the greater
                            of a fine not to exceed $500,000 or twice the value of the
                            monetary instrument or funds involved in the transportation,
                            transmission, or transfer, whichever is greater, or both such
                            imprisonment and fine; and a term of supervised release of
                            not more than three (3) years.

SPECIAL ASSESSMENT: $100.00




Indictment - Page 13
